Citation Nr: 0944230	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure. 

2.  Entitlement to service connection for a right eye 
disability. 

3.  Entitlement to service connection for a gastrointestinal 
condition, to include irritable bowel syndrome (IBS) and 
gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

In March 2009, the Board denied the claims for entitlement to 
service connection for diabetes mellitus and a right eye 
condition.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In July 2009, the 
Court granted a Joint Motion for Remand filed by the parties 
requesting that the portion of the March 2009 decision that 
denied the claims for service connection for diabetes and a 
right eye condition be vacated and remanded.  The appeal has 
now been returned to the Board for further action.

The Board's March 2009 decision also remanded claims for 
entitlement to service connection for a gastrointestinal 
condition, hearing loss, and tinnitus for further evidentiary 
development.  

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
Veteran also testified at a December 2007 hearing at the RO 
before a Decision Review Officer (DRO).  Transcripts of the 
hearings are of record.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand, granted by the Court in July 
2009, noted that the July 2007 VA vision examination did not 
address whether the Veteran's current eye problems were 
related to his in-service complaints of constantly tired 
eyes, a stinging sensation, and a constant glow or ghost 
image around things.  Instead, the July 2007 VA opinion 
focused only on a potential link between the in-service 
corneal abrasion and the Veteran's current complaints.

When VA undertakes the effort to provide an examination, it 
must provide an adequate one.  The Secretary's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, under 38 U.S.C.A. § 5103A includes providing an 
examination that is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Therefore, upon remand, the Veteran should be provided an 
additional VA examination and medical opinion addressing the 
etiology of his current right eye problems, including whether 
they are related to his in-service eye complaints not 
associated with the May 1972 corneal abrasion.  

Turning to the Veteran's claim for diabetes mellitus, in an 
October 2009 statement, the Veteran's representative 
requested that VA make efforts to obtain the Veteran's flight 
logs during his service at Otis Air Force Base to verify his 
presence in Vietnam.  While the Veteran has been unable to 
specify the time period during which he was in Vietnam, 
service records establish that he was stationed at Otis Air 
Force Base from August 1968 to June 1972.  The representative 
also requested that the Veteran be afforded an additional 
videoconference hearing following such development.  
Accordingly, the AOJ should make attempts to obtain any 
available flight logs from the Veteran's service at Otis Air 
Force Base, and a videoconference hearing should then be 
scheduled.  

Finally, with respect to the Veteran's claims for entitlement 
to service connection for a gastrointestinal condition, 
hearing loss, and tinnitus, the Board's March 2009 decision 
remanded these claims and ordered that after certain 
evidentiary development - VA examinations -- the claims were 
to be readjudicated with consideration of all the new 
evidence.  The record now before the Board includes a "temp 
file" containing reports of VA examinations conducted April 
2009, but it does not show that the Veteran's claims were 
readjudicated or that a supplemental statement of the case 
was issued.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   In Stegall the Court held that 
"where... the remand orders of the Board... are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.  

Accordingly, the claims for entitlement to service connection 
for a gastrointestinal condition, hearing loss, and tinnitus 
should be readjudicated by the AOJ with consideration of the 
April 2009 VA examinations and any additional evidence 
submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request flight logs pertaining to the 
Veteran's service at Otis Air Force Base 
in western Barnstable County, 
Massachusetts, from the U.S. Army and 
Joint Services Records Research Center 
(JSRRC). 

2.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right eye 
conditions.  

The claims folders must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed eye condition is 
etiologically related to the Veteran's 
in-service corneal abrasion or his in-
service complaints of tired and watery 
eyes, a stinging sensation, and a glow or 
ghost image surrounding objects. 

The examiner is advised that a proper 
rationale for any opinions should also be 
provided.

3.  All the Veteran's claims, including 
entitlement to service connection for a 
gastrointestinal condition, hearing loss, 
and tinnitus, should be readjudicated 
with consideration of the additional 
evidence of record.  If the determination 
of one or more of these claims remains 
less than fully favorable, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

4.  After the above development has 
been completed, schedule the Veteran 
for a videoconference hearing before a 
Veterans Law Judge at the RO.  After 
the Veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



